Opinion issued March 31, 2011


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01004-CV
———————————
KRMG Enterprises, Inc., Appellant
V.
Atha Louis
Servos, Appellee

 

 
On Appeal from the 281st District Court
Harris County, Texas

Trial Court Case No. 0622698
 

 
MEMORANDUM OPINION
          Appellant
KRMG Enterprises, Inc. filed a notice of appeal but failed to pay the filing
fee or file a docketing statement. Appellant subsequently filed a letter with
this Court indicating that it had decided not to pursue this appeal. On
February 8, we sent notice to appellant that its appeal could be dismissed
without further notice if it did not pay the necessary fees or provide an
explanation of why it was exempt from payment of fees by February 28,
2011.  Appellant did not pay the required
fees, and appellee has filed a motion to dismiss. We dismiss this appeal
pursuant to Rule 42.3(c). Tex. R. App.
P. 42.3(c). 
Appellee’s motion to dismiss is overruled
as moot.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.